DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 

Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are moot and/or not persuasive, as discussed in further detail below.

Examiner acknowledges Examiners response of Examiners note. Examiner does not believe there is an argument with regards to this to be responded to. It’s merely included that to ensure the record is clear that there was a version of the app/dashboard prior to the grace period and the extent to which what was available to Examiner teaches in consideration of the current claims. Examiner does not have the necessary information to completely review the features of the app/dashboard prior to the grace period. Thus Examiner can’t determine the full extent to which the elements of that version of the app may anticipate or render obvious the current claims.

With regards to the previous 112a rejection, Applicants amendment does not overcome the issue. Applicants point to Pg. 9 and 18. However, they don’t provide sufficient disclosure for MPEP 2161.01, for example on Pg. 9 it states “The data collection effort may take the form of prompting users to report goals, race times or event performances, training logs, stress levels, etc., in combination with their HRV data readings. This information, in combination with the collected HRV data and HRV metadata, provides the basis for the calculation and creation of composite scores consisting of HRV information and additional data supplied by users.” which doesn’t explain how the they are used in combination just that they are some how. On pg 18 it doesn’t seem to discuss the composite score but focus on signal quality, it appears the only mention of a score which could be the “composite” score is “In an embodiment, customized scoring may be generated from the analysis of the received signal data upon determination that the received HRV reading data is in a form that is ready for analysis by the receiving device . . . This may occur when the received signal data is free of artifacts and signal corruption.” This also does not disclose how the elements are combined to get a composite score. 

With regards to the 112(b) rejections, applicants state the amendments overcome the rejections. Examiner disagrees, see the updated 112b rejection below. 

With regards to 101 Applicants appear to be arguing that the claimed invention provides significant improvements to the technology. However, Examiner disagrees, the recited elements are not improving the technology, for example they are not improving the processor speeds or shrinking the amount of space required for storing the same data. As shown through the recited references and other references “clean” data is used for HRV analysis. Artifact correction using interpolation to avoid losing data thus allowing shorter collection times was known prior to applicants filing date (see for example, Lipp and Overview of HRV Metrics). To the extent the Applicants are arguing "user actions” overcome the 101 rejection it is not persuasive. As the user actions as recited can still be interpreted as mental concepts, without limitation.

With regards to the discussion of the 102/103 rejections, Applicants argument focuses on the “detection” and “removing” of artifacts, Applicants arguments are moot in view of the updated rejection. 
Applicant’s arguments with regards to the dependent claims rely on the above arguments. With regards to the dependent claims, applicant’s arguments do not provide what applicants claim is lacking from the rejection of claims 1 and 11, however, as the elements are shown in the updated rejection the arguments directed to the dependent claims are also not persuasive/moot for the same reasons discussed above. 
It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s interpretation of the claims seems to read elements into the claims which are not recited. For example, Applicants state HRV data is collected while users are not engaged in a physical activity however this is not what the claims recites. It merely recites gathering physiological and biometric data, with biometric data received being is collected while the users are not physically active. The claim does not recite the biometric data gathered is HR or HRV data, it could be the physiological data “received” including image data which as applicants recite in their spec can be used to determine HR/HRV. As shown Bur recites gathering “biometric” data while the users are not active, thus Bur would cover the claim language. 

Examiner notes that the claim recites “collecting biometric data from a plurality of users, said biometric data collected when users are not physically active” and “receiving physiological data comprising image data, historical health history data, and environmental data associated with said plurality of users over time;” in the spec it recites image data can be used to determine HR/HRV, and as discussed in the 112b biometric and physiological are used interchangeably. As such image data gathered while patient/users are at rest which is used to determine HR/HRV could cover all three biometric, HR/HRV and physiological by itself. For example sitting in a waiting room as disclosed by US 20190362137 see [0030]-[0031], Fig. 3.

Examiner Note
Examiner notes that the Elite HRV app and team dashboard by Elite HRV (applicant) has been offered since prior to one year before the effective filing date of the application, as the element requires download and payment its functionality could not be gone through to determine if the claimed elements are present. As evidence of it being present prior please, see the link to Elite HRV YouTube showing the elitehrv app (https://www.youtube.com/watch?v=IzDslOCiAs0) see about 1:56/2:17/3:09 the image is the similar/same as Figs. 16/18/11 and the wayback machine showing the website (https://web.archive.org/web/20190426172756/https://elitehrv.com/team-dash captured on 4/26/2019) with discussion of it prior to the effective filing date. At the very least it seems to disclose gathering a plurality of HR and HRV readings, data on “important context with sleep, exercise, mood, and lifestyle data, seamlessly recorded alongside HRV” which depending what it is could fulfill the environmental/biometric aspects, cloud storage, real-time syncing, analysis and determining a “morning readiness score” for the group. Additionally, to further support the idea that at least part of what applicants disclose/claim existed prior in applicants own app, Examiner notes that Figs. 4, 5, 7, 10-11 and 17 of this application appear to show screenshots of applicants app with a date more than one year before the effective filing date with the “morning readiness score”, comparisons to population, gathering HRV/other data and the gauge GUI display among other elements (see applicants specification for what they show). Examiner notes per the wayback machine and public disclosures the software appears to have been available for sale/download prior to one year before the effective filing date, thus if the screenshots and the other screenshots not listed above, Figs. 6, 8-9, 12-16 and 18-19, but appear to be from around the same time period were all taken the same day and this app was available to the public then all of these screenshots and what teach are prior art. 
Examiner also notes that in numerous places in the specification the word “proprietary” is used as a stand in for an actual disclosure of elements. 


Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for artifacts for HR/HRV data, does not reasonably provide enablement for artifact removal for all possible biometric data.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claims recite “biometric” data, biometric per Merriam Webster is “of, relating to, or utilizing biometrics or biometry” with biometry defined as “the statistical analysis of biological observations and phenomena” (“Biometric.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/biometric. Accessed 27 May. 2022.; “Biometry.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/biometry. Accessed 27 May. 2022.). Thus, encompassing all biological measurements not merely HRV. 


Claim 1/11 recite variations of “shorten data collection times” however the spec doesn’t describe how removing signal errors shortens the data collection times. It does recite that using “a Machine Learning algorithm and/or additional data analysis techniques” only 10s or less of readings may be required for HRV data reading. 

Claim 1/11 recite variations of “combining said collected physiological and received biometric data to create a composite score that comprises at least previously stored physiological data, Heart Rate Variability (HRV) data, and collected biometric data”, Claim 5/15 recites “composite score further comprises changes in Heart Rate Variability (HRV) data, biometric data, and ancillary data supplied by a user.” The claims 1/11 determine a combined score is based on all three “previously stored physiological data, Heart Rate Variability (HRV) data, and collected biometric data”. Likewise with regards to claims 5/15 the specification does not sufficiently disclose creating a composite score. Applicants are claiming a functional result without reciting how the function is achieved.
Turning to the specification for how a combined score is determined based on all a plurality of types of data. Specifically the spec recites the combined/composite scores in terms such as “create composite scores that include additional scoring separate from the HRV scores created” Pg 6 and “The HRV system may optionally utilize contextual data or a composite of signals to boost the quality of the collected HRV data and thus provide an HRV score of higher confidence in terms of accuracy and quality” Pg. 24 which disclose why it could be useful but do not disclose how its determined. On pg 25 it recites “In an embodiment, additional scores may be calculated based upon additional physiological data in addition to collected HRV data. Such additional physiological data, such as image data, environmental data, historical health history data, or other biometric data may form the basis for one or more biological health scores that include HRV data as a particular component.”, stating you can have a combined score but not explaining how one determines/creates the combined score. In one portion it recites a score of the biometric (biometric and HRV) can be determined with “machine learning algorithms”, see Pg. 29, however nothing more specific is provided beyond “machine learning algorithms”. Again, Applicants are claiming a functional outcome, ie some “create a combined score”, without reciting how that outcome is achieved.
Per MPEP 2161.01, it is a computer implemented system that doesn't disclose the algorithm. Specifically, "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ". 

Examiner also notes that, portions of the specification are directed to possible future iterations not currently held, for example “An optimized future system may utilize the tagged HRV reading with contextual information to discover meaningful patterns identified in data analysis or by machine learning algorithms to generated composite metrics that utilize the contextual information in the metric generation.”. The “optimized future system” supports the viewpoint that that applicants do not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “shorten data collection times” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “shorten” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s unclear what metes and bounds of “shorten data collection time”, how much shortening is required or what was the initial time in order to determine it has been shortened.  

The term “improve” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s unclear what metes and bounds of “improve” are, how much improvement is required or what it is initially to know what it is improving from.  

Claims 1 and 11 recite “previously stored physiological data, calculated Heart Rate Variability (HRV) data, and collected biometric data for each of said plurality of users;” however it’s unclear if the “previously” is meant to the “physiological data” or each of the “physiological data, calculated Heart Rate Variability (HRV) data, and collected biometric data for each of said plurality of users”. 
Claims 1 and 11 recite “a user expressed physiological goal” however it’s unclear what the metes and bounds are. It is unclear what this entails, does this “expression” need to be entered into the device/system? Told to a trainer? Is it merely saying this person has this goal in mind? For those reasons the claims do not clearly define the metes and bounds of the claim and are therefore indefinite. The claims depending from these claims do not fix this issue and are thus also indefinite. 

Claims 1 and 11 recite “combining biometric and physiological data” however it’s unclear what this entails as the two terms “biometric data” and “physiological data” are used interchangeably within the specification. For example in [0064] it recites “In an embodiment, camera, face-based, physiology detection is another mechanism to collect image data that can be used to collect HRV data, and derive HRV scores and other biometric data such as heart rate . . . ”, [0122] “The collection of camera image-based, physiological data may be performed utilizing visual light and/or infrared cameras pointed at the face of one or more users. The collected image data may provide insight into biometric data such as heart rate, blood pressure,” and in [0160] it states “other biometric and physiological data such as heart rate, blood pressure, oxygen levels, CO2 levels, glucose, ketones, general awareness or alertness, stress, reflex time, resilience, training or related capacity or capability, and video imagery.” There does not appear to be a distinction between what applicants refer to as physiological data and what is referred to as biometric data. Thus can one piece of data “received” fulfill the requirements for both physiological data using a camera and biometric data when a user is not “physically active”, example PPG taken during sleep? Does this require two different data being gathered independently through different sensors or temporally with the same sensor? As the metes and bounds of the claim are not clear the claims are indefinite. For the same reasons the claims depending from 1 and 11 are also indefinite. 

Claims 1 and 11 recite “biometric data and physiological data comprising image data, historical health history data, and environmental data” it’s unclear if the “comprising . . . and” includes the historical data and environmental data or if the comprising is just referencing the image data. Thus it’s unclear if applicants are claiming: 1) biometric data and physiological data comprising image data, 2) health history data and 3) environmental data; or biometric data and physiological data comprising 1) image data, 2) health history data and 3) environmental data. Examiner notes in at least one interpretation this comprising includes environmental data and it’s also unclear how environmental data is physiological data. For purposes of interpretation Examiner is interpreting it as the former, as environmental data (noise pollution, ambient temperature, wind etc.) is generally regarded as separate from physiological/biometric data.  

Claims 1 and 11 also recite “previously stored physiological data, Heart Rate Variability (HRV) data, and collected biometric data”, however it’s unclear what this entails. Under the BRI, HRV by itself fulfills this. HRV data is based on HR activity as it is the variation in the intervals between heartbeats, thus an HRV based metric is itself HRV and includes HR. Furthermore, physiological data and biometric data encompasses both HR and HRV, thus either using HRV which is based on HR biometric data or HRV itself as the biometric data would fulfill “biometric data” being used. Thus HRV data itself fulfills all three of those requirements.  

Claims 1 and 11 recite “combining said collected biometric and received physiological data to create a composite score that comprises . . . ; comparing said combined score against previously stored composite scores to determine HRV-based . . .  to achieve a user expressed physiological goal as measured by said combined score.” It’s unclear what the composite score is vs. the combined score. Do each of these represent a score based on the same inputs, ie same variables but different values at different times? Are they different scores entirely based on different variables? Also, “said combined score against previously” does not have antecedent basis, as there is no previous score which is being referred back to. It may be meant to be referring back to the composite score or the “combining” to make the composite, regardless this isn’t clear.

Claims 5 and 15 recite “ancillary data supplied by a user” however it’s unclear what qualifies as “ancillary” as well as “supplied by a user”. The term “ancillary” is relative to what is primary, without knowing what is primary it’s unclear what is ancillary. While HRV data would be one primary the other elements recited are “physiological” and “biometric” which are very broad, and cover everything from fMRI to gait sensors. Thus is the ancillary referring to “physiological” and “biometric” as primary, just HRV or some individual or group of measurements. The term “supplied by a user” is also unclear as does this mean it is merely taking a measurement or does this mean that it separate from the “collecting” and “receiving” and is data entered manually by a user? For the above reasons these claims do not clearly define the metes and bounds of what is claimed are indefinite. 

Claims 1/11 recite “determine HRV-based modifications to user actions and activities” and “presenting HRV based modifications to user actions and activities in combination with one or more recommended actions related to said modifications to user actions and activities to one or more users and/or medical service providers.” However this is unclear. 
First, what “said modifications” is referring to is unclear, it lack antecedent basis. Applicants may have meant it to refer to the HRV based modifications. However, as this is not what is recites it does not clearly define the metes and bounds of what is claimed. The claims depending from claim 1 do not clear up this indefiniteness issue and thus are rejected for the same reason.
Second, the portion “presenting HRV-based modifications to user actions and activities” appears to be clear however the remaining portion renders it unclear. It is unclear what the difference is between “presenting HRV-based modifications to user actions and activities” and “recommended actions related to said modifications”. First assuming “said modification” is “said HRV based modifications” (see 112b above). In one interpretation the presented modification and “recommended” action could be the same thing, ie the modification is the recommended action, thus it’s unclear what this requires. 

Claim 11 recites “A system for biometric monitoring and scoring, comprising: . . . any of said plurality of users implementing said presented HRV-based modifications to user actions and activities to achieve [[an]] a user expressed physiological goal as measured by said composite score.” This is mixing claim types, which renders the claim indefinite. The claim is directed to a system for monitoring and scoring. The final element of “implementing” is claiming a user performing an action, ie taking the advice, which is an element directed to a method step.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, artifact correction, combining data to a score, comparisons to previous score, presenting suggestions and implementing the suggestions. 
The limitations of artifact detection/correction, combining of data for a score/index, comparing of a score/index to a previous score/index, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, reviewing data to determine artifacts and correct them, calculate an score/index based on combining data, comparing a score/index based on the present time to a previous score/index in the context of this claim and determine suggestions based on the change encompasses the user manually using pen a paper manually performing these elements including adjusting for artifacts, choosing parameters selecting weights and applying basic multiplication to get a score, comparing that score to a previous one, mentally interpreting what that means and making the associated adjustments to your activities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and presenting. The limitations of sensors “collecting”/”receiving” data is pre-solution activity of mere data gathering, and the “presenting” is merely post solution activity of displaying a determination. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform artifact, combining and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. 
Per the Berkheimer requirement, memory and processors (either in the wearable or separate) are well known in the art and can be found in: 1) Bur (citations below) see Fig. 8 and the rejections of claims 1 and 11; 2) Mol (cited below) see [0015], [0052] and Figs. 2, 11b ; 3) US 20150351690 to Toth see [0048] and Fig. 6; 4) US 20100217099 see [0014] including “The physiological information and/or environmental information may be analyzed locally via the monitoring device or may be transmitted to a location geographically remote from the subject for analysis.”, [0072], [0097]-[0098]; 5) US 20140278125 see Fig. 4 and respective spec portions.
Therefore, the claims considered in combination/as a whole is are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7, 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burich (Susan Burich et al., US 20130041590) hereinafter Bur in view of Derchak (P. Alexander Derchak et al., US 20080045815) hereinafter Der in further view of Ahmed (William Ahmed et al., US 20140073486) hereinafter Ah
Regarding claim 1, an interpretation of Bur discloses a method for biometric monitoring and scoring, comprising: 
collecting biometric data from a plurality of users ([0123]-[0124], [0132] including “Group monitoring device 400 may receive metrics associated with a plurality of individuals 10”, [0155]), said biometric data collected when users are not physically active ([0231], [0336] “to monitor heart rate recovery, making sure not to begin the next training interval”; This recites gathering data when the users are at rest or on a break between training intervals ie activities); 
receiving physiological data comprising image data  ([0123]-[0124] including “Individual monitor 200 and/or object monitor 250 may include or be in communication with a variety of sensors 202, including, but not limited to, an accelerometer, a pedometer, a heart rate monitor, a position sensor, an impact sensor, a camera, a magnetometer, a gyroscope, a microphone, a temperature sensor, a pressure sensor, a respiration sensor, a posture sensor, a lactate sensor, and a wind sensor. Group monitoring system 100 can include any or all of these or other sensors, eliminating the need for separate systems to monitor different characteristics”, [0132], [0155], [0316], [0318] and Figs. 1-2A; Bur recites using a camera for data as well as a heart rate sensor. One well known type of heart rate sensor is a PPG sensor/Pulse oximeter as evidenced by US 20160058375 (hereinafter Apple Watch) see [0022]), historical health history data ([0121], [0177], [0223]-[0224], [0227] including “overlaid with heart rate information for one or more prior sessions of athletic activity on the same chart and/or graph.”, [0307]), and environmental data ([0123]-[0124], [0155]) associated with said plurality of users over time ([0123]-[0124], [0177], [0227]); 
combining said collected biometric and received physiological data to create a composite score for each of said plurality of users ([0122], [0124] including “group monitoring system 100 can determine and provide metrics based on data representing different monitored characteristics.”, [0209] including “FIG. 13, present average heart rate, speed, training load, and power are shown for the team (i.e., Player A through Player H)”, [0209]-[0210], [0223], [0308], [0338]; The cited portions recite determining a combination metric for a player and displaying trainer selected metrics for each player(s) as well as team metric based on the metrics for each player; While not currently relied upon for the rejection of this claim, Examiner notes this can also be shown via applicants own app prior to the grace period see Jason Moore (EliteHRV, HRV For Teams and Groups,  https://web.archive.org/web/20190426172756/https://elitehrv.com/team-dash, 4/26/2019, viewed on 5/3/21) hereinafter Moore and specifically an image from that site see (https://web.archive.org/web/20200524132536im_/https://elitehrv.com/wp-content/uploads/2017/12/Dashboard-Groups.jpg) which is a blown up version of an image on that Moore page duplicated below, see Group Average HRV and -4.1% from the day before which shows a group composite based on HRV as well as an Individual HRV which shows the change from previous HRV. Furthermore, it recites a “readiness score” depending on how that “score” is determined it could teach the composite/combined score); 
comparing said combined score against previously stored composite scores ([0133] including “Display of the metrics can represent real-time summaries of individuals 10 or groups thereof . . . comparison of one or more individuals 10 or groups thereof from a first time with one or more individuals 10 or groups thereof from a second time” and [0310]; Bur discloses comparing metrics from two different time periods. See the enlarged image from Moore below which shows a group composite based on HR activity and comparison to the previous days HRV Score) to determine modifications to user actions and activities ([0174], [0200] and [0202] see also [0123], [0175]-[0176] and [0201]); 
presenting said modifications to user actions and activities in combination with one or more recommended actions related to said modifications to user actions and activities to any of said plurality of users and/or medical service providers associated with any of said plurality of users ([0200] and [0336] see also [0131]-[0132], [0174]-[0176] and [0201]-[0202]); 
any of said plurality of users implementing said presented modifications to user actions and activities to achieve a user expressed physiological goal as measured by said combined score ([0120], [0173], [0200] and [0336] see also [0131]-[0132], [0174]-[0176] and [0201]-[0202]).

An interpretation of Bur may not explicitly disclose applying one or more artifact detection algorithms during said biometric data collection to detect signal artifacts and errors in said collected biometric data; removing signal errors and correcting signal artifacts to improve collected biometric data quality and shorten data collection times;
However, in the same field of endeavor (medical devices), Der teaches applying one or more artifact detection algorithms during said biometric data collection to detect signal artifacts and errors in said collected biometric data ([0066]-[0069]); 
removing signal errors and correcting signal artifacts to improve collected biometric data quality and shorten data collection times ([0066]-[0069] including “Irregularities in the input RR-interval data can seriously distort HRV, and particular care is needed in selecting "clean" data sufficiently free of such irregularities. Different "cleaning" methods have been applied in cases of different types of irregularities.”; Examiner notes that HRV metrics (including time domain, frequency domain, non-linear etc.) and artifacts are explained in Shaffer (Fred Shaffer et al., An Overview of Heart Rate Variability Metrics and Norms, Frontiers in Public Health, Vol. 5 2017, https://www.frontiersin.org/article/10.3389/fpubh.2017.00258, 10.3389/fpubh.2017.00258, viewed on 5/5/22) hereinafter Shaf, which is not currently relied upon);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of Bur to include HRV and signal artifact detection and correction as recited by Der because irregularities in the data can seriously distort HRV analysis and thus clean data is needed ([0066]). Furthermore, combining the data gathering and analysis of Bur to combine HRV and signal artifact detection as recited by Der is merely combining prior art elements according to known methods to yield predictable results. Der recites HRV metrics are known to be determined and processed including artifact detection/correction algorithms, thus combining these known elements with those of Bur would yield the predictable result of another diagnostic for reference, ie HRV analysis.  

An interpretation of Bur may not explicitly disclose a combined metric based on previously stored physiological data, Heart Rate Variability (HRV) data, and collected biometric data; determine, presenting and implementing HRV based modification to user actions and activities.
However, in the same field of endeavor (medical devices), Ah teaches removing signal errors and correcting signal artifacts to improve collected biometric data quality and shorten data collection times ([0062] including “The optical data may be combined with data from one or more motion sensors, e.g., accelerometers and/or gyroscopes, to minimize or eliminate noise in the heart rate signal caused by motion or other artifacts.”); a combined score comprising previously stored physiological data, Heart Rate Variability (HRV) data, and collected biometric data ([0140], [0157]-[0158] including “In one exemplary embodiment, the recovery score is a weighted combination of the user's heart rate variability (HRV), resting heart rate, sleep quality indicated by a sleep score, and recent strain (indicated, in one example, by the intensity score of the user).”,  See also [0139], [0150], [0159]-[0163]; The “recovery index” includes all of the recited pieces of required data that the “combined score” is based on); determine, presenting and implementing HRV based modification to user actions and activities ([0158] including “This insight aids the user in adjusting his/her daily activities, exercise regimen and sleeping schedule therefore obtain the most out of his/her training.”, [0163] including “whether the user is prepared to perform an exercise routine a particular desired intensity, whether the user should rest and the duration of recommended rest, whether the exercise regimen of the user should be automatically adjusted (e.g., made easier if the recovery score is low), and the like . . . the analytics system may automatically generate, store and display an exercise regimen customized based on the recovery scores of the user alone or in combination with the intensity scores.” See also [0166]-[0169]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analytics of Bur to include analysis and guidance as recited by Ah because it informs a user of their readiness for athletic activity to ensure they perform at optimum levels and do not overexert themselves ([0163], [0166]). Furthermore, combining the data gathering and analytics of Bur to include analysis and guidance as recited by Ah is combining prior art elements according to known methods to yield the predictable results; with the predictable result being providing an additional diagnostic, the combined score.


    PNG
    media_image1.png
    530
    1000
    media_image1.png
    Greyscale


Regarding claim 4, an interpretation of Bur further disclosing further comprising tracking said composite score over a pre-configured time span ([0010], [0132]; tracking over a session of activity. While not being applied for the rejection currently, Examiner notes this is also known based on Elite HRV videos see Elite (Elite HRV, The new CorSense HRV sensor: Private Preview of Jason taking Morning Readiness HRV reading, https://www.youtube.com/watch?v=IzDslOCiAs0, 10/19/17, viewed on 5/3/21) hereinafter YT around 1:30 he discusses setting the reading time frame for a set measuring period such as 1.5 or 2 min).

 Regarding claim 6, an interpretation of Bur further comprising receiving from a user or medical practitioner a threshold composite score or composite score range that is preferred for the user to maintain ([0173] see also [0121]-[0123] and [0176]).

 Regarding claim 7, an interpretation of Bur further discloses transmitting to a user recommended actions comprising events, interventions, and/or planned steps in accordance with maintaining said user's particular composite score ([0120] including “achieving/maintaining a desired level of fitness for one or more individuals participating in the athletic activity”, [0130]-[0132], [0200], [0204] and [0336] see also [0168], [0174]-[0176] and [0202]; The monitoring device 400 can be viewed by a user to review their performance and determined recommendations.).

 Regarding claim 10, an interpretation of Bur further discloses where the composite score, recommendations, and guidance may be provided as a report, as part of an ongoing data display, or in real-time as live biofeedback to a user during an activity ([0130]-[0132], [0200] and [0209] see also [0168], [0174]-[0176], [0202] and [0336]).

Regarding claim 11, an interpretation of Bur discloses a system for biometric monitoring and scoring, comprising: 
a data processor (Fig. 4 and/or Fig. 8, [0313]-[0315] see also [0152] and [0260]-[0261]; The processor can be that of 200, 300, 400, 500 and/or 600) having an electronic memory (Fig. 4 and/or Fig. 8, [0313]-[0315] see also [0144], [0169]; The memory/data storage can be that of 200, 300, 400, 500 and/or 600); 
collecting biometric data from a plurality of users ([0123]-[0124] and [0132] including “Group monitoring device 400 may receive metrics associated with a plurality of individuals 10”, [0155]), said biometric data collected when users are not physically active ([0336] “to monitor heart rate recovery, making sure not to begin the next training interval”; This recites gathering data when the users are at rest or on a break between training intervals ie activities); 
receiving physiological data comprising image data ([0123]-[0124] including “Individual monitor 200 and/or object monitor 250 may include or be in communication with a variety of sensors 202, including, but not limited to, an accelerometer, a pedometer, a heart rate monitor, a position sensor, an impact sensor, a camera, a magnetometer, a gyroscope, a microphone, a temperature sensor, a pressure sensor, a respiration sensor, a posture sensor, a lactate sensor, and a wind sensor. Group monitoring system 100 can include any or all of these or other sensors, eliminating the need for separate systems to monitor different characteristics”, [0132],  [0155], [0285], [0316], [0318] and Figs. 1-2A see also [0156]-[0157], [0169], [0180], [0285], [0287]-[0288]]; Bur recites both the gathering of the various types of data from a plurality of people as well as storing data to a server and retrieval of data from a server for use in determinations), historical health history data ([0121], [0177], [0223]-[0224], [0227] including “overlaid with heart rate information for one or more prior sessions of athletic activity on the same chart and/or graph.”, [0307]), and environmental data ([0123]-[0124], [0155]) associated with said plurality of users over time ([0123]-[0124], [0177], [0227]); 
storing all collected biometric data and received physiological data in an electronic storage system attached to said data processor ([0144], [0169], [0313]-[0315); 
combining said collected biometric data and received physiological data to create a combined score for each of said plurality of users ([0124], [0209] including “FIG. 13, present average heart rate, speed, training load, and power are shown for the team (i.e., Player A through Player H)”, [0210], [0223], [0338]; The cited portions recite determining a combination metric for a player and displaying trainer selected metrics for each player(s) as well as team metric based on the metrics for each player; While not currently relied upon for the rejection of this claim, Examiner notes this can also be shown via applicants own app prior to the grace period see Moore specifically an image from that site ie the copy of that image duplicated above, see Group Average HRV and -4.1% from the day before which shows a group composite based on HRV as well as an Individual HRV which shows the change from previous HRV); 
comparing said combined score against previously stored combined scores ([0133] including “Display of the metrics can represent real-time summaries of individuals 10 or groups thereof . . . comparison of one or more individuals 10 or groups thereof from a first time with one or more individuals 10 or groups thereof from a second time” and [0310]; Bur discloses comparing metrics from two different time periods. See the enlarged image from Moore below which shows a group composite based on HR activity and comparison to the previous days HRV Score)  to determine modifications to user actions and activities to permit any of said plurality of users to meet an expressed goal ([0174], [0200] and [0202] see also [0123], [0175]-[0176] and [0201]); 
 presenting modifications to user actions and activities in combination with one or more recommended actions related to said modifications to user actions and activities to any of said plurality of users and/or medical service providers associated with any of said plurality of users ([0200] and [0336] see also [0131]-[0132], [0174]-[0176] and [0201]-[0202]); 
any of said plurality of users implementing said presented modifications to user actions and activities to achieve an expressed physiological goal as measured by said composite score ([0120], [0173], [0200] and [0336] see also [0131]-[0132], [0174]-[0176] and [0201]-[0202]; Examiner notes that to the extent the prior art shows the device/system structurally capable of performing the function of presenting the information the user’s use of that information is an intended use of the device/system and not depending on the structure of the device/system itself).

An interpretation of Bur may not explicitly disclose said data processor applying one or more artifact detection algorithms during said biometric data collection to detect signal artifacts and errors in said collected biometric data; said data processor removing signal errors and correcting signal artifacts to improve collected biometric data quality and shorten data collection times. 
However, in the same field of endeavor (medical devices), Der teaches said data processor applying one or more artifact detection algorithms during said biometric data collection to detect signal artifacts and errors in said collected biometric data ([0066]-[0069]); 
said data processor removing signal errors and correcting signal artifacts to improve collected biometric data quality and shorten data collection times ([0066]-[0069] including “Irregularities in the input RR-interval data can seriously distort HRV, and particular care is needed in selecting "clean" data sufficiently free of such irregularities. Different "cleaning" methods have been applied in cases of different types of irregularities.”; Examiner notes that HRV metrics (including time domain, frequency domain, non-linear etc.) and artifacts are explained in Shaf, which is not currently relied upon);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of Bur to include HRV and signal artifact detection and correction as recited by Der because irregularities in the data can seriously distort HRV analysis and thus clean data is needed ([0066]). Furthermore, combining the data gathering and analysis of Bur to combine HRV and signal artifact detection as recited by Der is merely combining prior art elements according to known methods to yield predictable results. Der recites HRV metrics are known to be determined and processed including artifact detection/correction algorithms, thus combining these known elements with those of Bur would yield the predictable result of another diagnostic for reference, ie HRV analysis.  

An interpretation of Bur may not explicitly disclose a combined metric based on previously stored physiological data, Heart Rate Variability (HRV) data, and collected biometric data; determine, presenting and implementing HRV based modification to user actions and activities.
However, in the same field of endeavor (medical devices), Ah teaches removing signal errors and correcting signal artifacts to improve collected biometric data quality and shorten data collection times ([0062] including “The optical data may be combined with data from one or more motion sensors, e.g., accelerometers and/or gyroscopes, to minimize or eliminate noise in the heart rate signal caused by motion or other artifacts.”); a combined score comprising previously stored physiological data, Heart Rate Variability (HRV) data, and collected biometric data ([0140], [0157]-[0158] including “In one exemplary embodiment, the recovery score is a weighted combination of the user's heart rate variability (HRV), resting heart rate, sleep quality indicated by a sleep score, and recent strain (indicated, in one example, by the intensity score of the user).”,  See also [0139], [0150], [0159]-[0163]; The “recovery index” includes all of the recited pieces of required data that the “combined score” is based on); determine, presenting and implementing HRV based modification to user actions and activities ([0158] including “This insight aids the user in adjusting his/her daily activities, exercise regimen and sleeping schedule therefore obtain the most out of his/her training.”, [0163] including “whether the user is prepared to perform an exercise routine a particular desired intensity, whether the user should rest and the duration of recommended rest, whether the exercise regimen of the user should be automatically adjusted (e.g., made easier if the recovery score is low), and the like . . . the analytics system may automatically generate, store and display an exercise regimen customized based on the recovery scores of the user alone or in combination with the intensity scores.” See also [0166]-[0169]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analytics of Bur to include analysis and guidance as recited by Ah because it informs a user of their readiness for athletic activity to ensure they perform at optimum levels and do not overexert themselves ([0163], [0166]). Furthermore, combining the data gathering and analytics of Bur to include analysis and guidance as recited by Ah is combining prior art elements according to known methods to yield the predictable results; with the predictable result being providing an additional diagnostic, the combined score.

Regarding claim 14, an interpretation of Bur further disclosing further comprising tracking said composite score over a pre-configured time span ([0010], [0132]; tracking over a session of activity. While not being applied for the rejection currently, Examiner notes this is also known based on Elite HRV videos see Elite (Elite HRV, The new CorSense HRV sensor: Private Preview of Jason taking Morning Readiness HRV reading, https://www.youtube.com/watch?v=IzDslOCiAs0, 10/19/17, viewed on 5/3/21) hereinafter YT around 1:30 he discusses setting the reading time frame for a set measuring period such as 1.5 or 2 min).

Regarding claim 16, an interpretation of Bur further comprising receiving from a user or medical practitioner a threshold composite score or composite score range that is preferred for the user to maintain ([0173] see also [0121]-[0123] and [0176]).

Regarding claim 17, an interpretation of Bur further discloses transmitting to a user recommended actions comprising events, interventions, and/or planned steps in accordance with maintaining said user's particular composite score ([0120] including “achieving/maintaining a desired level of fitness for one or more individuals participating in the athletic activity”, [0130]-[0132], [0200], [0204] and [0336] see also [0168], [0174]-[0176] and [0202]; The monitoring device 400 can be viewed by a user to review their performance and determined recommendations.).

Regarding claim 20, an interpretation of Bur further discloses where the composite score, recommendations, and guidance may be provided as a report, as part of an ongoing data display, or in real-time as live biofeedback to a user during an activity ([0130]-[0132], [0200] and [0209] see also [0168], [0174]-[0176], [0202] and [0336]).

Claim Rejections - 35 USC § 103
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bur in view of Der and further in view of Ah and Lipponen (Jukka A. Lipponen et al., A robust algorithm for heart rate variability time series artefact correction using novel beat classification, Journal of Medical Engineering & Technology, 43:3, 173-181, July 17 2019, DOI: 10.1080/03091902.2019.1640306, viewed on 5/28/22) hereinafter Lipp.  
Regarding claim 2, an interpretation of Bur in view of Ah (hereinafter modified Bur) discloses the above in claim 1. 
An interpretation of Bur may not explicitly disclose utilizing at least quartile deviation and identification of multiple contiguous artifact data points to detect artifacts in the collected data and improve the collected data by correcting any detected artifacts to an interpolated value to improve the signal quality of the biometric and/or physiological data.
However, in the same field of endeavor (medical devices), Lipp teaches utilizing at least quartile deviation and identification of multiple contiguous artifact data points to detect artifacts in the collected data (Pgs. 174-175, 2. Method Section) and improve the collected data by removing any detected artifacts to an interpolated value to improve the signal quality of the biometric and/or physiological data (Pg. 176, 2.2 Correction of erroneous heartbeats section).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified data analysis of the modified Bur to include utilizing quartile deviation to detect artifacts and interpolation for correction of artefacts as recited by Lipp because the artefact correction algorithm of Lipp detects abnormal beats with high accuracy, is relatively easy to implement, and secures reliable HRV analysis by reducing the effect of possible artefacts to tolerable level (Pgs. 179-181, Discussion).

Regarding claim 3, an interpretation of the modified Bur discloses the above in claim 1 and further discloses where signal filtering of the collected data is performed during a data collection action and the filtered collected data is stored in an electronic format prior to analysis of said cleaned collected data ([0152] including “Individual monitor 200 and/or object monitor 250 may include data processing capabilities, such as raw data reduction and filtering. . . prior to transmission to base station 300”, [0169] and [0297]; Discloses processing/filtering at 200 prior to sending it to base station where it is stored).
An interpretation of Bur may not explicitly disclose signal cleaning. 
However, in the same field of endeavor (medical devices), Lipp teaches signal cleaning (Pgs. 173-174, 1. Introduction Section).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified data analysis of the modified Bur to include utilizing quartile deviation to detect artifacts and interpolation for correction of artefacts as recited by Lipp because Lipp states the artefact correction algorithm should run on a wearable (Pgs. 173-174, 1. Introduction Section) and the artefact correction algorithm of Lipp detects abnormal beats with high accuracy, is relatively easy to implement, and secures reliable HRV analysis by reducing the effect of possible artefacts to tolerable level for analysis (Pgs. 179-181, Discussion).

Regarding claim 12, an interpretation of the modified Bur discloses the above in claim 11. 
An interpretation of Bur may not explicitly disclose utilizing at least quartile deviation and identification of multiple contiguous artifact data points to detect artifacts in the collected data and improve the collected data by correcting any detected artifacts to an interpolated value to improve the signal quality of the biometric and/or physiological data.
However, in the same field of endeavor (medical devices), Lipp teaches utilizing at least quartile deviation and identification of multiple contiguous artifact data points to detect artifacts in the collected data (Pgs. 174-175, 2. Method Section) and improve the collected data by removing any detected artifacts to an interpolated value to improve the signal quality of the biometric and/or physiological data (Pg. 176, 2.2 Correction of erroneous heartbeats section).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified data analysis of the modified Bur to include utilizing quartile deviation to detect artifacts and interpolation for correction of artefacts as recited by Lipp because the artefact correction algorithm of Lipp detects abnormal beats with high accuracy, is relatively easy to implement, and secures reliable HRV analysis by reducing the effect of possible artefacts to tolerable level (Pgs. 179-181, Discussion).

Regarding claim 13, an interpretation of the modified Bur discloses the above in claim 11 and further discloses where signal filtering of the collected data is performed during a data collection action and the filtered collected data is stored in an electronic format prior to analysis of said cleaned collected data ([0152] including “Individual monitor 200 and/or object monitor 250 may include data processing capabilities, such as raw data reduction and filtering. . . prior to transmission to base station 300”, [0169] and [0297]; Discloses processing/filtering at 200 prior to sending it to base station where it is stored).
An interpretation of Bur may not explicitly disclose signal cleaning. 
However, in the same field of endeavor (medical devices), Lipp teaches signal cleaning (Pgs. 173-174, 1. Introduction Section).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified data analysis of the modified Bur to include utilizing quartile deviation to detect artifacts and interpolation for correction of artefacts as recited by Lipp because Lipp states the artefact correction algorithm should run on a wearable (Pgs. 173-174, 1. Introduction Section) and the artefact correction algorithm of Lipp detects abnormal beats with high accuracy, is relatively easy to implement, and secures reliable HRV analysis by reducing the effect of possible artefacts to tolerable level for analysis (Pgs. 179-181, Discussion).

Claim Rejections - 35 USC § 103
Claims 5, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bur in view of Der and further in view of Ah and Molettiere (Peter Molettiere et al., US 20140164611) hereinafter Mol.
Regarding claim 5, an interpretation of the modified Bur discloses the above in claim 1. An interpretation of Bur may not explicitly disclose where said composite score comprises Heart Rate Variability (HRV) data, the biometric data, and ancillary data supplied by a user.
However, in the same field of endeavor (medical devices), Mol teaches where said composite score comprises changes Heart Rate Variability (HRV) data, the biometric data, and ancillary data supplied by a user ([0048] including “Furthermore, a device or system combining multiple data streams may calculate metrics derived from this data. For example, the device or system can calculate the user's stress levels and the risk level of elevated stress, through one or more of heart rate variability, skin conduction, noise pollution, and sleep quality.”, [0150], [0234] see also [0045]-[0046], [0091] and Fig. 11C).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include combining multiple types of readings/metrics as recited in Mol to provide the best available picture to the user about the users levels of activity ([0091]). Furthermore the combination of elements of Bur and Mol is merely combining prior art elements according to known methods to yield predictable results, ie using sensed parameters to determine metrics which are then used to produce a feedback. 

Regarding claim 8, an interpretation of Bur discloses the above in claim 1 and further discloses a heart rate and respiration sensors may be worn on the chest ([0273]).
An interpretation of Bur may not explicitly disclose where said sensors may comprise any of a finger sensor, an LED sensor, a chest-strap electrocardiogram sensor, a camera, or sensors contained within or attached to a mobile device associated with said user.
However, in the same field of endeavor (medical devices), Mol teaches where said sensors may comprise any of a finger sensor, an LED sensor, a chest-strap electrocardiogram sensor, a camera, or sensors contained within or attached to a mobile device associated with said user ([0066], [0074], [0081] and [0238]; The included portions recite an EKG strap and optical heart rate monitor on a finger and optical heart rate monitor on the finger is PPG based. While not being relied upon, Examiner notes that chest band electrode sensors (for example Polar chest bands among others), finger pulse-ox sensors (including applicants own CorSense) and cell phone sensors such as a camera/accelerometer/gyroscope (for example apple/Samsung cell phones) are generally known in the art).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include wearable sensors such as the finger sensors, chest band sensors etc. of Mol to gather the recited data of Bur as combining the disclosure of Bur with that of Mol is merely  combining prior art elements according to known methods to yield predictable results, ie using known sensors/attachment mechanisms to capture the values recited in Bur would yield predictable results the gathering of known data types by known devices.

Regarding claim 15, an interpretation of the modified Bur discloses the above in claim 11. 
An interpretation of Bur may not explicitly disclose where said composite score comprises Heart Rate Variability (HRV) data, the biometric data, and ancillary data supplied by a user.
However, in the same field of endeavor (medical devices), Mol teaches where said composite score comprises changes in Heart Rate Variability (HRV) data, the biometric data, and ancillary data supplied by a user ([0048] including “Furthermore, a device or system combining multiple data streams may calculate metrics derived from this data. For example, the device or system can calculate the user's stress levels and the risk level of elevated stress, through one or more of heart rate variability, skin conduction, noise pollution, and sleep quality.”, [0150], [0234] see also [0045]-[0046], [0091], [0229] and Fig. 11C).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include combining multiple types of readings/metrics as recited in Mol to provide the best available picture to the user about the users levels of activity ([0091]). Furthermore the combination of elements of Bur and Mol is merely combining prior art elements according to known methods to yield predictable results, ie using sensed parameters to determine metrics which are then used to produce feedback. 

Regarding claim 18, an interpretation of the modified Bur discloses the above in claim 11 and further discloses the above and further discloses a heart rate and respiration sensors may be worn on the chest ([0273]).
An interpretation of Bur may not explicitly disclose where said sensors may comprise any of a finger sensor, an LED sensor, a chest-strap electrocardiogram sensor, a camera, or sensors contained within or attached to a mobile device associated with said user.
However, in the same field of endeavor (medical devices), Mol teaches where said sensors may comprise any of a finger sensor, an LED sensor, a chest-strap electrocardiogram sensor, a camera, or sensors contained within or attached to a mobile device associated with said user ([0066], [0074], [0081] and [0238]; The included portions recite an EKG strap and optical heart rate monitor on a finger and optical heart rate monitor on the finger is PPG based. While not being relied upon, Examiner notes that chest band electrode sensors (for example Polar chest bands among others), finger pulse-ox sensors (including applicants own CorSense) and cell phone sensors such as a camera/accelerometer/gyroscope (for example apple/Samsung cell phones) are generally known in the art)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include wearable sensors such as the finger sensors, chest band sensors etc. of Mol to gather the recited data of Bur as combining the disclosure of Bur with that of Mol is merely  combining prior art elements according to known methods to yield predictable results, ie using known sensors/attachment mechanisms to capture the values recited in Bur would yield predictable results the gathering of known data types by known devices.

Claim Rejections - 35 USC § 103
Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bur in view of Der and further in view of Ah and True North Fitness & Health YouTube Video (True North Fitness & Health, HRV Interpreting your daily readiness result, https://www.youtube.com/watch?v=tW8yWmwsoFE, 3/27/2018, viewed on 5/5/21) hereinafter True. 
 Regarding claim 9, an interpretation of modified Bur discloses the above in claim 1 including a determining the composite score and presenting it as a numeric value (see rejection of claim 1). 
An interpretation of Bur may not explicitly disclose where the score is presented to a user as a gauge graphic to permit the user to visually understand changes in the composite score over time.
However, in the same field of endeavor (medical devices), True teaches where the score is presented to a user as a numeric value and a gauge graphic to permit the user to visually understand changes in the composite score over time (see video including  ~10:30/17:44 and ~12:18/17:44; The reference teaches using a gauge graphic and discusses the both individual values of a score from various days and varies longer time frames including month and lifetime lifetime, yesterday, today values of the score).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include a numeric value and gauge indicator because it is merely combining prior art elements according to known methods to yield predictable results, ie combining the gauge graphic of True with the display elements of the modified Bur is merely combining a known type of information graphic to the elements of Bur which will predictably present information to a user.

Regarding claim 19, an interpretation of the modified Bur discloses the above in claim 11 including a determining the composite score and presenting it as a numeric value (see rejection of claim 11). 
An interpretation of Bur may not explicitly disclose where the score is presented to a user as a gauge graphic to permit the user to visually understand changes in the composite score over time.
However, in the same field of endeavor (medical devices), True teaches where the score is presented to a user as a numeric value and a gauge graphic to permit the user to visually understand changes in the composite score over time (see video including  ~10:30/17:44 and ~12:18/17:44; The reference teaches using a gauge graphic and discusses the both individual values of a score from various days and varies longer time frames including month and lifetime, yesterday, today values of the score).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to further modify the modified Bur to include a numeric value and gauge indicator because it is merely combining prior art elements according to known methods to yield predictable results, ie combining the gauge graphic of True with the display elements of the modified Bur is merely combining a known type of information graphic to the elements of Bur which will predictably present information to a user

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: References applied in the previous actions but no longer relied upon (Toth, Weg); US 20150223708 to Richards et al. see [0076], [0082], [0399] and Fig. 1; US 20100217099 to LeBoeuf et al. see [0012] and Figs. 1-3; US 20170071523 see [0004], [0034], [0037]-[0038], [0053] and Fig. 1 the sections recite that processing and storage for any number of users with sensor devices can be performed at remote locations using processors and memory on remote servers by transferring data to the servers for processing through various types of networks either directly or through a mobile device such as a smart phone; US 20190110755 [0040], [0066], [0094]-[0096]; US 20170071545 see [0044], [0070]; Shaffer et al., An Overview of Heart Rate Variability Metrics and Norms, Front. Public Health, 28 September 2017, https://doi.org/10.3389/fpubh.2017.00258, viewed on 11/24/21; US 20170272842 to Touma et al. recites various data gathering sensors and data transmission modalities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	02 June 2022